Citation Nr: 0932849	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right leg 
disability, to include as secondary to the Veteran's service-
connected low back disability.  

2.  Entitlement to a rating in excess of 10 percent for 
cervical spine disability prior to July 5, 2005, and 
entitlement to a rating in excess of 30 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for left 
shoulder disability prior to May 5, 2004, and from 
July 1, 2004, to January 5, 2006, and entitlement to a rating 
in excess of 20 percent from January 6, 2006.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran retired in July 1971 after more than 27 years of 
active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Board remanded the case in January 2007, and 
it is now before the Board for further appellate 
consideration.  

In the March 2002 rating decision, in pertinent part, the RO 
denied service connection for right leg disability and also 
denied an increased rating's for the Veteran's service-
connected left shoulder disability, evaluated as 10 percent 
disabling, an increased rating for cervical spine disability, 
rated as 10 percent disabling, and an increased rating for 
low back disability with left-sided sciatica, rated as 
20 percent disabling.  The Veteran's disagreement with those 
decisions led to this appeal.  

During the course of the appeal, in a rating decision dated 
in March 2005, the RO granted an increased rating, to 
60 percent, for the service-connected low back disability 
with left-sided sciatica from March 2003.  Further, at that 
time, the RO granted a temporary total rating for the left 
shoulder disability effective in May 2004 with return to a 
10 percent rating from July 2004.  Subsequently, in a rating 
decision dated in February 2006, the RO granted an increased 
rating for the Veteran's service-connected cervical spine 
disability to 30 percent, effective in July 2005, and granted 
a 20 percent rating for the left shoulder disability, 
effective in January 2006.  

In January 2007, the Board remanded the case for additional 
development.  While the case was in remand status, the VA 
Appeals Management Center (AMC) granted an increased rating, 
to 100 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
for chronic low back syndrome, degenerative disc disease with 
left-sided sciatica effective in July 2001.  This was 
considered a full grant of the benefit sought on appeal, and 
that issue is not now before the Board.  


FINDINGS OF FACT

1.  Competent medical evidence relates neurological 
disability of the Veteran's right lower extremity to his 
service-connected low back disability.

2.  The assignment of a 100 percent rating under Diagnostic 
Code 5243 from July 12, 2001, contemplates unfavorable 
ankylosis of the entire spine, thereby including disability 
of the cervical as well as the thoracolumbar spine, both 
prior to and from July 5, 2005.  

3.  Prior to February 3, 2004, the Veteran's left shoulder 
disability was manifested primarily by degenerative changes 
with painful motion; there was no showing of loss of range of 
motion, nor was there any showing of fatigue, weakness, 
incoordination, or lack of endurance associated with the left 
shoulder disability.  

4.  From February 3, 2004, to May 4, 2004, there was 
increased impairment of the Veteran's left shoulder with 
limited motion, weakness, and muscle atrophy with tenderness 
of the biceps tendon and migration of the humeral head, 
equivalent to malunion of the humerus with moderate 
deformity; there was, however, no showing of a fibrous union 
of the humerus, nor were there findings that met or 
approximated motion of the left arm limited to 25 degrees 
from the side. 

5.  From July 1, 2004, to January 5, 2006, the Veteran's left 
shoulder disability was manifested primarily by complaints of 
painful left arm motion with limited overhead motion; there 
was no showing of increased pain on use, fatigue, weakness, 
or lack of endurance associated with the left shoulder 
disability.  

6.  From January 6, 2006, to July 15, 2007, there was 
increased left shoulder impairment with limitation of motion 
to shoulder level accompanied by pain, fatigue, weakness, and 
lack of endurance, resulting in impairment equivalent to 
motion limited to midway between the side and shoulder level, 
but not more.  

7.  Since July 16, 2007, the Veteran's left shoulder 
disability has been manifested by reduced motion of the left 
arm accompanied by severe pain and marked weakness of the 
left shoulder even at rest; there has, however, been no 
showing of a fibrous union of the humerus, nor is there any 
indication of unfavorable ankylosis of the scapulohumeral 
articulation.  


CONCLUSIONS OF LAW

1.  Service connection for neurological disability of the 
right lower extremity is established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  There no longer exists a case or controversy as to the 
issue of entitlement to a rating in excess of 10 percent for 
cervical spine disability prior to July 5, 2005, and 
entitlement to a rating in excess of 30 percent thereafter.  
38 U.S.C.A. § 7105 (West 2002).  

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's left shoulder disability were not met prior to 
February 3, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201 (2008).  

4.  The criteria for a 20 percent rating, but no higher, for 
the Veteran's left shoulder disability were met from 
February 3, 2004, to May 4, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201, 5202 (2008).  

5.  The criteria for a rating in excess of 10 percent for the 
Veteran's left shoulder disability were not met from 
July 1, 2004, to January 5, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2008).  

6.  The criteria for rating in excess of 20 percent rating 
for the Veteran's left shoulder disability were not met from 
January 6, 2006, to July 15, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2008).  

7.  The criteria for a 30 percent rating, but no higher, for 
the Veteran's left shoulder disability have been met from 
July 16, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right leg disability service connection claim

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the right lower extremity 
service connection claim as the outcome of the Board's 
decision on that claim is favorable to the Veteran, and no 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384. 393 (1993)

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For certain chronic disorders, such as arthritis, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

In this case, service treatment records do not show 
complaint, finding, or diagnosis of any disability of the 
right lower extremity, and the Veteran does not contend 
otherwise.  Rather, he asserts that service connection should 
be granted for right leg disability as secondary to his 
service-connected low back disability.  Review of the record 
shows the Veteran was treated for low back complaints in 
service, including what was thought to be a herniated nucleus 
pulposus, and in-service X-rays showed loss of L5-S1 
interspace and with lipping and scoliosis of the lumbar 
spine.  In a rating decision dated in December 1971, the RO 
granted service connection for chronic low back syndrome 
associated with structurally unstable lumbosacral 
articulation and loss of motion and assigned a 10 percent 
rating.  

Post-service medical records show that in office notes dated 
in February 1987, Cam Lindberg, M.D., an orthopedic surgeon, 
reported that the Veteran complained of low back pain going 
down his right leg to his knee.  The Veteran said he had had 
this off and on for years and the pain was always on the 
right side.  He said this had really started hurting three 
days earlier.  The Veteran reported he was bending over when 
this happened and there was a 1-day delay before it really 
hurt.  On physical examination, there was pain at the right 
sacroiliac joint area, with not much tenderness.  Deep tendon 
reflexes at the knees and ankles were 2+ and symmetrical.  
There was straight leg raising to 65 to 70 degrees on the 
right and to 90 degrees on the left.  Dr. Lindberg stated 
that X-rays of the lumbosacral spine showed 70 degrees 
dextroscoliosis and severe degenerative changes at L4 and L5 
on the right side at the site of the lumbar scoliosis.  He 
prescribed medication.  Two weeks later in March 1987, the 
Veteran reported he was feeling much better and was 
tolerating the medication.  Treatment options were discussed, 
and the plan was for the Veteran to return as needed.  

In addition, at a VA examination in June 1990, the Veteran 
reported that he was having constant low back pain in the 
right lumbar region, and he said the pain was increased on 
activities such as standing lifting or bending.  He reported 
he periodically had right anterior thigh numbness, which 
radiated to the right lateral posterior leg, and he said this 
increased with standing, flexing, or walking.  On 
examination, the examiner noted dextroscoliosis.  There was 
no muscle tenderness or spasm, and straight leg raising was 
negative to 90 degrees, bilaterally.  Deep tendon reflexes in 
the knee and ankle were 2-3/5, bilaterally.  There was some 
limitation of motion of the lumboscaral spine.  

At a fee-basis VA examination in May 1999, the Veteran 
reported that he had continued to see his physician 
concerning his low back and said that in 1998 surgery had 
been recommended for sciatica pains down his right leg, but 
he had declined.  The Veteran reported he currently 
experienced numbness in his right foot and leg accompanying 
pain and weakness.  On neurological examination, reflexes 
were normal in the left leg; on the right side the knee 
reflex was present but depressed (1+), and the ankle reflex 
was absent.  On musculoskeletal examination of the lumbar 
spine, straight leg raising was normal without signs of 
sciatica on the left side.  The right side showed sciatic 
pain with the hip flexed at 90 degrees, the knee could only 
be extended to 150 degrees due to pain radiating to the low 
back.  

The Veteran filed his claim for service connection for right 
leg disability in July 2001. 

Office records from Dr. Lindberg show that in August 2003, he 
saw the Veteran for recheck regarding his right knee and low 
back pain/bi-hips.  The Veteran said he was getting some 
right knee symptoms, but not much, and he said he was taking 
medications regularly.  The Veteran said that standing 
affected his low back with pain and he got weakness in his 
lower extremities.  

In an office note dated in May 2005, Dr. Lindberg noted the 
Veteran reported weakness and numbness in the right lower 
extremity, which caused him to fall at times.  The Veteran 
reported he fell frequently when arising from sleep.  He also 
reported poor endurance for walking stating he had to stop 
and sit down or lean against a wall to keep from falling.  

In a letter dated in July 2005, Dr. Lindberg said that he had 
seen and reevaluated the Veteran in May 2005.  He stated that 
the Veteran had been falling, due to numbness in his right 
lower extremity and giving way.  He noted that MRI of the 
lumbar/sacral spine demonstrated severe L2/L3 spinal stenosis 
with L3/L4 and L4/S5 levels only slightly less severe.  Dr. 
Lindberg also stated cervical MRI demonstrated worst stenosis 
at C6/C7, and he said thoracolumbar scoliosis measures 
75 degrees on plain radiographs.  In his conclusion, Dr. 
Lindberg said the Veteran has unfavorable ankylosis of his 
entire spine, which forces him to diaphragmatic breathing, 
gastroesophageal reflex disease, and neurologic symptoms in 
his right lower extremity.  

At a fee-basis VA examination in January 2006, the examiner 
said there was evidence of intervertebral disc syndrome 
involving L4 through S1 with sensory deficit on the left 
side.  He said there was no perceptible asymmetric motor 
weakness.  Knee reflex was absent on the right, +1 on the 
left.  Ankle reflex was +2 on the right and absent on the 
left.  

At a VA examination in July 2007, the examiner noted the 
history of the Veteran's low back disability.  The Veteran 
reported back pain and said the pain could radiate down his 
left leg and left foot, less on the right side.  It was noted 
the Veteran had surgery on his low back in December 2006 when 
he had a double laminectomy by a private physician, but 
showed minimal improvement.  The Veteran reported he still 
had persistent left foot numbness.  On review of systems, the 
Veteran reported he has numbness on his left foot and leg and 
some weakness on the left side as well.  He said he feels 
unsteady on his feet and had fallen about once a month.  

Examination of the Veteran's lower extremities revealed 
asymmetric sensory examination in that he had lack of 
vibratory sensation, fine touch, and temperature of his left 
lower leg.  His reflexes were diminished bilaterally as to 
knee jerk and ankle jerk.  The physician noted the Veteran 
had weak left hip flexors.  The Veteran was unable to stand 
without bending his knees.  The reported diagnosis was severe 
scoliosis of the low back associated with spinal stenosis due 
to degenerative disc disease and arthritis of the low back 
causing severe pain and reduced function and associated with 
reduced sensation of the left lower extremity.  

The Board notes that for the Veteran to prevail in his claim 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  

An initial question is whether the Veteran has a current 
disability.  Although the examiner who conducted the 
July 2007 VA examination did not identify disability of the 
right lower extremity, the record shows right leg complaints 
over many years and there is medical evidence positive 
findings of right lower extremity disability on neurological 
examination during the period since receipt of the Veteran's  
right leg disability service connection claim.  A current 
disability is demonstrated if the condition is shown at any 
time since submission of the current claim, even though it 
may have resolved.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).

In this case, the record shows continuing complaints pain, 
weakness and numbness of the right lower extremity, and 
neurological examination has shown diminished or absent 
reflexes of the right lower extremity.  In his July 2005 
letter, Dr. Lindberg specifically related the Veteran's 
neurologic symptoms in his right lower extremity to his 
service-connected low back disability, and there is no 
medical evidence to the contrary.  The Board therefore finds 
there is competent medical evidence that relates the 
Veteran's right lower extremity disability manifested by 
pain, numbness, and neurological deficit to his service-
connected low back disability.  That is all that is required 
to allow the claim, and the Board concludes that service 
connection for right lower extremity disability manifested by 
pain, numbness, and neurological deficit is established.  

Increased ratings

Cervical spine disability

Among the issues before the Board is entitlement to a rating 
in excess of 10 percent for cervical spine disability prior 
to July 5, 2005, and entitlement to a rating in excess of 
30 percent thereafter.  

As noted in the Introduction, in July 2008, the AMC increased 
the rating assigned for the Veteran's service-connected low 
back disability to 100 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, for chronic low back syndrome, 
degenerative disc disease with left-sided sciatica effective 
the date of receipt of the Veteran's increased rating claims 
in July 2001.  This was based on medical evidence pertaining 
to the condition of the Veteran's spine, including the 
March 2003 letter from Dr. Lindberg stating that the Veteran 
was affected by such severe degeneration that true ankylosis 
existed at all levels of the spine.  He also stated in a 
July 2005 letter that the Veteran had an unfavorable 
ankylosis of the entire spine.  In addition in a June 2008 
addendum to a July 2007 VA examination report, a VA physician 
who reviewed the entire record pointed out that neither he 
nor the VA physician who conducted the July 2007 VA 
examination disagreed with Dr. Lindberg's impression that the 
Veteran suffers from an unfavorable ankylosis of the entire 
spine.  

Under in the VA Schedule for Rating Disabilities (Rating 
Schedule) 38 C.F.R. Part 4, the General Rating Formula for 
Diseases and Injuries of the Spine, which includes the rating 
criteria for disabilities of the cervical and thoracolumbar 
spine, including intervertebral disc syndrome under 
Diagnostic Code 5243, unfavorable ankylosis of the entire 
spine is rated 100 percent disabling, unfavorable ankylosis 
of the entire thoracolumbar spine is rated as 50 percent 
disabling, and unfavorable ankylosis of the cervical spine is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a.  

Because the assignment of a 100 percent rating under 
Diagnostic Code 5243 from July 12, 2001, contemplates 
unfavorable ankylosis of the entire spine, it necessarily 
includes disability of the cervical as well as the 
thoracolumbar spine, both prior to and from July 5, 2005.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  In essence, under those 
circumstances a "case or controversy" involving a pending 
adverse determination to which the appellant has taken 
exception does not exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994).  The assignment of the 100 percent rating 
for unfavorable ankylosis of the entire spine renders the 
Veteran's claim for an increased rating for his service-
connected cervical spine disability moot because the maximum 
allowable rating has been assigned based on the law and the 
facts as conceded.  There is therefore no longer a case or 
controversy as to entitlement to an increased rating for 
cervical spine disability.  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and the appeal must be dismissed as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As the facts as to the cervical spine disability are not in 
dispute, it is the law that is dispositive of the Veteran's 
increased rating claim for his cervical spine disability.  
Because of this, VA's duties to notify and assist the, the 
duties to notify and assist as mandated by 38 U.S.C.A. 
§ 5103, 5103A and 38 C.F.R. § 3.159 are not applicable to 
this increased rating claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

Left shoulder disability

The issue before the Board is entitlement to a rating in 
excess of 10 percent for left shoulder disability prior to 
May 5, 2004, and from July 1, 2004, to January 5, 2006, and 
entitlement to a rating in excess of 20 percent from 
January 6, 2006.  

Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  Veteran status; existence of a 
disability; a connection between the Veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran filed his left shoulder increased rating claim in 
July 2001.  

With regard to increased evaluation claims, the United States 
Court of Appeals for Veterans Claims (Court) has found that, 
at a minimum, adequate section 5103(a) notice requires that 
VA notify the claimant that to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, in a letter dated in January 2002, prior to the 
initial adjudication of the increased rating claim, the RO 
notified the Veteran it was working on his claims concerning 
increased service-connected compensation for his various 
disabilities including left shoulder disability.  The RO 
explained that the percentages assigned for service-connected 
disabilities are intended to represent the average impairment 
in earning capacity in civil occupations.  The RO said 
evidence was required showing the condition had increased in 
severity and now met or more nearly approximated the criteria 
required for the next higher evaluation..  The RO said it was 
therefore essential that the Veteran report any treatment he 
had had for his disability so that the RO could obtain these 
records and consider them in his claim.  

In addition, in a letter dated in July 2005, the RO requested 
that the Veteran complete and return release authorization 
form for health care providers from which he had received 
treatment so that VA could obtain treatment information.  The 
RO also requested that the Veteran furnish the dates and 
location of treatment if he had recently received treatment 
at a VA facility or treatment authorized by VA; the RO 
explained that it would then obtain the reports of such 
treatment.  The RO also requested the Veteran to submit any 
evidence in his possession that pertained to his claims on 
appeal.  

In a March 2006 letter to the Veteran, the RO discussed the 
assignment of disability ratings and effective dates.  The RO 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as  much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  The RO told 
the Veteran that if he had any information or evidence that 
he had not previously told VA about or had not submitted, and 
that information or evidence concerned the level of his 
disability, he should submit it or tell VA about it.  

The RO stated that examples of evidence the Veteran should 
identify included:  information about on-going treatment 
records, including VA or other federal treatment records he 
had not previously told VA about; recent Social Security 
Administration determination; statement from employers as to 
job performance, lost time, or other information regarding 
how his condition affects his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The RO reiterated that it 
would get any federal records he told VA about and that while 
he was responsible for getting any private records he 
identified, the RO would try to help him if he requested the 
RO to do so.  In the same letter, the RO described the kind 
of evidence considered in determining an effective date and 
provided examples of the evidence the Veteran should identify 
or provide.  

The Board is aware that the VA letters outlined above do not 
contain the level of specificity set forth in Vazquez-Flores.  
The Board finds, however, that any notice error was not 
prejudicial because review of the record demonstrates that 
the Veteran was provided with information sufficient for a 
reasonable person to have understood what is necessary to 
substantiate his increased rating claim.  In this regard, the 
contents of the letters provided the Veteran notice of what 
the evidence must show, the types of evidence he should 
provide and what evidence he should obtain.  The 
November 2006 statement of the case explained the criteria 
for the next higher disability rating available for the 
Veteran's left shoulder disability and provided him with the 
applicable regulations relating to disability ratings.  The 
Veteran had the opportunity to respond to all this 
information, and he submitted additional evidence from his 
private physician.  In addition, the Board notes that the 
Veteran has had representation throughout the adjudication of 
his claim, which is a factor that may be considered by the 
Board.  See Overton v. Nicholson, 20 Vet. App. 427, 438.  
Based on the foregoing, the Board finds that a reasonable 
person would have understood from the information that the RO 
provided to the Veteran what was necessary to substantiate 
his increased rating claim and concludes that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  

As to the duty to assist, the Veteran's service treatment 
records are on file, VA records for the Veteran have been 
obtained, and he has been provided VA examinations pertinent 
to his claim.  The veteran has not indicated that he has or 
knows of any additional information or evidence pertaining to 
his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Background

Service treatment records show the Veteran was seen with 
complaints of left shoulder pain on multiple occasions.  In 
January 1970, X-rays of the left shoulder were within normal 
limits.  At a clinic visit in April 1971, the Veteran 
reported recurrent left shoulder pain, which he said usually 
came on after increased exercise, and had been becoming more 
frequent.  He was referred for an orthopedic clinic visit.  
At that visit in May 1971, the Veteran gave a 60-day history 
of cervical pain radiating down his left arm with tingling in 
his fingers.  It was noted that X-rays of the cervical spine 
showed slight degenerative arthritis.  On clinical 
examination there was full range of motion with some pain in 
the neck going to the left lateral upper arm.  There was some 
creptiance of the left shoulder.  The impression was 
degenerative arthritis, cervical spine and left shoulder.  At 
a VA orthopedic examination in November 1971, it was noted 
the Veteran's complaints included the left trapezius area.  

In its December 1971 rating decision, the RO noted the 
Veteran's service treatment records disclosed left shoulder 
complaints over an extended period and granted service 
connection; the RO rated the disability as analogous to 
tendonitis, left shoulder, with a noncompensable evaluation.  
There was no change in that rating until a rating decision 
dated in July 1999 when a 10 percent rating was granted from 
October 1998.  This was based on clinical examination with 
somewhat limited and painful motion with X-rays of the left 
shoulder showing degenerative changes with probable 
impingement and suggestion of minor superior subluxation of 
the humeral head.  

VA medical records show the Veteran was seen in May 2001 for 
neck and right upper extremity pain.  It was noted that a 
magnetic resonance imaging (MRI) study was consistent with 
root impingements on the right at C7 more than C6 roots.  On 
examination, motor strength was 5/5 in both upper 
extremities, including shoulders and lift off tests.  
Sensation was intact to light touch, except it was diminished 
in the area of the right palm.  Deep tendon reflexes were 2+ 
at biceps and brachioradialis, right triceps, 0+ left 
triceps.  There was full, painless range of motion in both 
shoulders with crepitus.  Rotation of the neck in extension 
reproduced the radiating pain on the right.  In August 2001, 
it was noted that neck and right shoulder pain symptoms had 
cleared.  In October 2001, motor strength was 5/5 in both 
upper extremities, including shoulders; sensation was intact, 
bilaterally, and deep tendon reflexes were 2+ at biceps and 
brachioradialis, triceps.   

At a VA fee-basis examination in January 2002, left shoulder 
range of motion was flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation from 0 to 90 
degrees, and internal rotation from 0 to 90 degrees.  There 
was pain at the extreme ranges of motion of the left 
shoulder.  The examiner said there was no associated fatigue, 
weakness, incoordination, or lack of endurance.  

At a VA outpatient visit in February 2004, the Veteran 
reported pain in his left shoulder and left side of his chest 
for the past 5 days after reaching to get an item off a 
shelf.  

Office notes from Dr. Lindberg show that in February 2004 the 
Veteran complained of left shoulder pain for the past two 
weeks.  He said that it was painful to lift/elevate his left 
shoulder and that reaching back was also painful.  On 
physical examination, the left biceps tendon in groove was 
very tender.  The impression was left biceps tendinitis.  At 
a visit in March 2004, the Veteran noted that his left 
shoulder motion was limited and the shoulder had become 
weaker.  The physician noted left shoulder atrophy of 
musculature.  He commented that at the last visit, the biceps 
was a bit flabby and the longhead tendon was perhaps 
partially or completely ruptured.  March 2004 X-rays of the 
left shoulder showed severe degeneration of the 
acromioclavicular joint with subluxation of the glenohumeral 
joint superiorly.  There was mild to moderate degenerative 
joint disease of the glenohumeral joint.  

A report from Lompoc Healthcare District, Midcoast Imaging 
Medical Group shows that at the request of Dr. Lindberg the 
Veteran underwent an MRI of the left shoulder in March 2004.  
It was noted that the history was left shoulder limited range 
of motion, pain, weakness, and atrophy.  The radiologist 
noted that the supraspinatus tendon was ruptured with the 
muscle retracted and atrophied.  He said the humeral head was 
migrated superiorly and was adjacent to the acromion process, 
and there was moderate joint effusion with fluid in the 
subdeltoid bursa.  The conclusion was rupture supraspinatus 
tendon.  

In an office note dated in April 2004, Dr. Lindberg noted 
that the MRI of the left shoulder had shown complete rupture 
of the supraspinatus tendon with retraction and atrophy.  He 
said he discussed the situation with the Veteran and the 
Veteran desired prompt exploration to attempt reconstruction 
with acromioplasty.  

In his substantive appeal dated in April 2004, the Veteran 
stated he was unable to raise his left arm above shoulder 
level without concerted effort.  He said the pain was 
persistent and at times excruciating, and he reported that to 
lift a one-pound object with his left arm extended was almost 
impossible.  

Office notes from Dr. Lindberg show the Veteran was seen on 
multiple occasions in May 2004 for follow-up after left 
shoulder surgery, and it was planned that physical therapy 
would start in early June 2004.  In July 2004, the Veteran 
was gaining range of motion, and the pain was relieved.  He 
was to continue physical therapy.  In August 2004, Dr. 
Lindberg noted the Veteran was 3 months post operative.  The 
Veteran reported occasional soreness in the left shoulder but 
said overall it was not painful.  He reported some trouble 
with overhead motions, but said he was improving on this.  It 
was noted the Veteran was using a rope pulley and various 
home equipment to continue rehabilitation and had been 
discharged from physical therapy.  

In a November 2004 letter, Dr, Lindberg stated that in 
addition to problems related to his spine, the Veteran most 
recently developed chronic tendinitis of his left shoulder, 
which was treated conservatively without much improvement.  
Dr. Lindberg said that following a diagnostic MRI, 
impingement with a complete rupture of the supraspinatus 
tendon was confirmed and surgery was performed in May 2004.  
He said that although the Veteran had made good progress, he 
has limited range of motion and is limited in overhead 
motions.  

VA outpatient records show that in January 2005, the Veteran 
reported he had left shoulder surgery and was still having 
back and left shoulder pain.  

In an office note dated in May 2005, Dr. Lindberg noted the 
Veteran was 14 months status post operative, left shoulder.  
The Veteran reported pain and some soreness in the left 
shoulder.  On physical examination there was tenderness of 
the left biceps notch and bicipital tendon; Dr. Lindberg 
noted he discussed tendinitis.  

At an office visit to Dr. Lindberg in October 2005, the 
Veteran reported he was having neck pain radiating down his 
left upper extremity nearly to his hand.  He said this became 
strong one month ago and would go away on lying down.  The 
Veteran said it was difficult to find an appropriate position 
of his neck that was comfortable; he said the pain was not 
constant.  In December 2005, the Veteran reported that at 
that time he had a tingling sensation from his neck into this 
left upper extremity.  

At a fee-basis VA examination in January 2006, it was noted 
the Veteran had a history of degenerative changes involving 
his left and right shoulder as well as his cervical spine and 
low back.  Further, his history included having been 
diagnosed with degenerative joint disease of his left 
shoulder and having had bilateral rotator cuff repairs, but 
having been left with marked weakness of his left arm and 
shoulder.  The Veteran reported he was no longer able to lift 
his left shoulder very much.  

On examination, left shoulder range of motion was:  
flexion 0 to 170 degrees with ten degrees of pain at the end; 
abduction 0 to 180 degrees without pain; external rotation 
0 to 90 degrees without pain; and internal rotation 
0 to 90 degrees without pain.  The examiner said that with 
repetition of motion, there was pain, fatigue, weakness, lack 
of endurance, and incoordination, with weakness being the 
major functional impact.  He said it would be resorting to 
speculation to determine additional limitation in degrees.  

The examiner also said there was evidence of a radicular disc 
or intervertebral disc syndrome involving both the cervical 
and lumbosacral spine.  He said this was noted predominantly 
in the cervical area "sensory wise" at C6-C7 with decreased 
sensation of the thumb, index finger, lateral long finger, 
and long finger.  He said it is noticed "motor wise" on the 
left side with three out of five strength in shoulder 
rotation, shoulder abduction, elbow flexion, and radial wrist 
extension at four of five.  He said biceps reflexes were +1 
on the right and +2 on the left.  The triceps reflexes were 
+2 and symmetric.  The examiner said that for the left 
shoulder the diagnosis was status post rotator cuff repair 
with marked degenerative joint disease of the left shoulder 
involving the upper extremity.  

At a VA outpatient visit in January 2006, the Veteran 
reported he continued to have problems with neck, back, and 
left arm pain.  It was noted he had had a right rotator cuff 
repair since the last visit.  In April 2006, it was noted, 
without identifying which shoulder, that shoulder was well 
healed, but the Veteran said he still had problems with 
restriction in motion.  

When he saw Dr. Lindberg in February 2006, the Veteran 
reported that his left shoulder was bothering him most at 
that time.  Dr. Lindberg noted that Veteran had massive 
rotator cuff loss, which he had seen when he did the 
Veteran's left shoulder surgery.  Dr. Lindberg said the 
Veteran only had subscapularis and none of the rotator cuff 
was "attainable."  He stated the Veteran has very poor 
flexion/abduction.  

July 2007 VA X-rays of the left shoulder showed marked 
narrowing of the subacromial space with degenerative changes 
suggesting degeneration of the rotator cuff.  There was 
calcific tendonitis in the bicipital tendon groove.  

At a VA examination in July 2007, it the Veteran gave a 
history of left shoulder pain beginning in the 1960s.  It was 
noted he subsequently had surgery for rotator cuff repair, 
but they were unable to reattach the left shoulder tendon.  
It was further noted that since that time, the Veteran had 
had persistent pain of the left shoulder, especially with 
elevation; he said the pain could become a 5 on a scale of 10 
with elevation.  The Veteran reported it could be 
intermittently painful especially at night when he rested on 
his left shoulder.  He reported he also had noted some 
weakness and stiffness in his left shoulder.  On examination, 
forward flexion of the left shoulder was 0 to 72 degrees, and 
abduction was 0 to 60 degrees.  The Veteran was unable to 
perform left shoulder external rotation, and internal 
rotation was 0 to 80 degrees.  The physician said the Veteran 
had marked weakness of the left shoulder even at rest.  
Sensation, deep tendon reflexes, and grip were intact.  

The diagnostic impression at the July 2007 VA examination was 
marked reduced range of motion and weakness of the left 
shoulder with lack of endurance.  The physician said he felt 
the Veteran's left arm symptoms are attributable to his left 
shoulder degenerative changes more than his cervical spine 
degenerative changes.  He noted that the X-rays document 
severe degenerative changes of the left shoulder including 
degenerative rotor cuff tear, calcific tendonitis, and 
degenerative arthritis.  He said the X-rays and examination 
are consistent with the Veteran's reduced function being a 
result of his degenerative left shoulder disease rather than 
his degenerative cervical disc disease.  

In a December 2007 addendum to the July 2007 VA examination 
report, a VA physician stated he had reviewed the claims file 
and stated he was in agreement with the physician who had 
conducted the July 2007 examination and had written that he 
felt the Veteran's left arm symptoms are attributed to his 
left shoulder degenerative changes more than his cervical 
spine degenerative changes.  In another addendum dated in 
June 2008, the reviewing VA physician repeated that he had 
concurred with the impression that the Veteran's left upper 
extremity disabilities are more likely due to degenerative 
changes in his left shoulder than to degenerative changes in 
the cervical spine.  

Legal criteria

Disability evaluations are determined by the application of 
the Rating Schedule, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).  

Diagnostic Code 5010 is the code for arthritis due to trauma.  
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the shoulder is considered 
a major joint.  See 38 C.F.R. § 4.45.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of 
shoulder motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  The Veteran is right-handed and his left shoulder 
disability therefore involves his minor arm.  

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent rating.  
Limitation of motion of the minor arm to midway between the 
side and shoulder level warrants a 20 percent rating, and 
when motion is limited to 25 degrees from the side, a 
30 percent rating is warranted for the minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is warranted when there is 
malunion with moderate deformity or marked deformity.  Also 
under Diagnostic Code 5202, for recurrent dislocations of the 
minor arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is also granted 
when there are frequent episodes and guarding of all arm 
movements.  A 40 percent rating is granted for fibrous union 
of the minor arm; a 50 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and a 70 percent rating 
is granted for loss of head of the humerus (flail shoulder) 
for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 
note to Diagnostic Code 5203 indicates that the alternative 
is to rate on impairment of function of the contiguous joint.  
Id.  

The Veteran is seeking increased evaluations for his left 
shoulder disability, throughout the pendency of his appeal.  
The RO initially rated the left shoulder disability by 
analogy to tendinitis under Diagnostic Code 5023, but later 
characterized the disability as degenerative changes, left 
shoulder, and during the course of this appeal has rated the 
disability under Diagnostic Code 5010-5203.  The use of 
hyphenated diagnostic codes is explained at 38 C.F.R. § 4.27, 
which states that in the selection of code numbers, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With disease, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, the 
underlying disease has been identified as traumatic 
arthritis, which is rated under Diagnostic Code 5010, and the 
residual condition has been rated under the code for 
impairment of the clavicle or scapula under Diagnostic Code 
5203.  As is explained below, the Board finds that generally 
it is more favorable to the Veteran to rate his left shoulder 
based on limitation of motion under Diagnostic Code 5201.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.  

Analysis

Based on the evidence outlined above, the Board finds that 
prior to February 3, 2004, the Veteran's left shoulder 
disability was manifested primarily by degenerative changes 
with painful motion.  There was no showing of loss of range 
of motion, nor was there any showing of fatigue, weakness, 
incoordination, or lack of endurance associated with the left 
shoulder disability.  Based on the forgoing, the Board finds 
that prior to February 3, 2004, the date of a VA treatment 
record, the criteria for a rating in excess of 10 percent for 
the service-connected left shoulder disability were not met 
at any point.  

A 10 percent rating is appropriate for degenerative changes 
with painful motion and is contemplated under Diagnostic Code 
5003 and 38 C.F.R. § 4.59.  A rating higher than 10 percent 
is not warranted because left arm range of motion was not 
shown to be limited at shoulder level, which would be 
required for a higher rating under Diagnostic Code 5201, and 
as noted above, there was no showing of fatigue, weakness, 
incoordination, or lack of endurance associated with the left 
shoulder that would support a higher rating based additional 
functional loss.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, the Board 
has considered rating the Veteran's left shoulder disability 
under all other potentially applicable diagnostic codes.  He 
was not, however, shown to have ankylosis of the 
scapulohumeral articulation, an impairment of the humerus, or 
impairment of the clavicle or scapula prior to February 2004.  
Thus the diagnostic codes pertaining to such disabilities, 
i.e., Diagnostic Code 5200, 5202, and 5203 do not assist the 
Veteran in obtaining a rating in excess of 10 percent prior 
to February 2004.  

The record shows increased functional impairment of the 
Veteran's left shoulder as of his VA outpatient visit of 
February 3, 2004, when he reported increased pain.  This is 
reinforced by Dr. Lindberg's office notes dated later that 
month when the left biceps tendon was very tender, and in 
March 2004 when Dr. Lindberg noted left shoulder limited 
range of motion, pain, weakness, and muscle atrophy.  MRI 
confirmed rupture of the supraspinatus tendon and muscle 
retraction and atrophy along with migration of the humeral 
head.  This, in the Board's judgment supports an increased 
rating, to 20 percent, under Diagnostic Code 5202 pertaining 
to impairment of the humerus and would be equivalent to 
malunion of the humerus with moderate deformity.  

The record does not, however, support the next higher rating 
of 40 percent under Diagnostic Code 5202 because there is no 
showing of a fibrous union of the humerus, which is required 
for that rating.  Further, it cannot be found that the 
requirements were met for a higher, 30 percent, rating under 
Diagnostic Code 5201 based on limitation of motion.  Although 
Dr. Lindberg reported limitation of motion of the left arm, 
he did not report measurements.  The Veteran did, however, in 
April 2004 say he could not raise his left arm above shoulder 
level without concerted effort.  A 30 percent rating under 
Diagnostic Code 5201 requires that motion be limited to 
25 degrees from the side, and even considering the effects of 
pain on use, the evidence does not show that the service-
connected disability met or approximated the criteria for a 
rating in excess of 20 percent from February 3, 2004, to 
May 5, 2004, the date of the left shoulder surgery and the 
beginning of the temporary total rating which extended 
through June 2004.  

As to the period from July 1, 2004, to January 5, 2006, the 
Board must consider entitlement to a rating in excess of 
10 percent for left shoulder disability.  Based on available 
evidence, the Board finds that during this period, the 
Veteran's left shoulder disability was manifested primarily 
by complaints of painful left arm motion with limited 
overhead motion.  By November 2004, it was reported that the 
Veteran had made good progress since the surgery, and 
although Dr. Lindberg noted tenderness of the left biceps 
notch and bicipital tendon in May 2005, there was no showing 
during the period that left arm motion was limited to 
shoulder level, which would be required for a 20 percent 
rating under Diagnostic Code 5201 or that there continued to 
be malunion of the humerus that would warrant a 20 percent 
rating under Diagnostic Code 5202.  Also, there is no showing 
that the Veteran reported, or any examiner noted, increased 
pain on use, fatigue, weakness, incoordination, or lack of 
endurance associated with the left shoulder, which would be 
required to support a higher rating based additional 
functional loss.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board therefore concludes that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the Veteran's left shoulder disability from 
July 1, 2004, to January 5, 2006.  

The Board notes, however, that as of the time of the 
January 2006 fee-basis VA examination, the Veteran reported 
he was no longer able to lift his left shoulder very much, 
and although the Veteran could lift his left arm above 
shoulder level, the examiner said that with repetition of 
motion there was pain, fatigue, weakness, lack of endurance, 
and incoordination, with weakness being the major functional 
impact.  This was buttressed by Dr. Lindberg's statement in 
his discussion of the left shoulder in February 2006 when he 
said the Veteran has very poor flexion/abduction.  This 
supports the currently assigned 20 percent rating, but no 
higher.  The Board acknowledges the finding of pain, 
weakness, fatigue, lack of endurance, and incoordination on 
repetitive motion, but the Veteran was able to maintain arm 
motion above the left shoulder level with such findings.  For 
these reasons, the disability does not, in the Board's 
judgment, meet or approximate the criteria for a rating in 
excess of 20 percent from January 6, 2006, until the date of 
the VA examination in July 2007.   

As of the July 16, 2007, VA examination, the Veteran was 
reporting severe and persistent pain of the left shoulder, 
especially with elevation.  Testing showed decreased range of 
motion with abduction limited to 60 degrees and motion 
limited or absent in other planes.  In addition, the 
physician noted marked weakness of the left shoulder even at 
rest.  The examiner noted that sensation, deep tendon 
reflexes, and grip were intact, and he specifically related 
the Veteran's left arm symptoms to his left shoulder 
degenerative changes.  Considering the finding of marked 
weakness of the left shoulder even at rest in conjunction 
with the limitation of motion of the left arm, it is the 
opinion of the Board that the level of disability is 
essentially equivalent to motion limited to 25 degrees from 
the side, and with resolution of reasonable doubt in favor of 
the Veteran concludes the evidence supports a 30 percent 
rating for the left shoulder disability from July 16, 2007, 
under Diagnostic Code 5201.  The evidence does not, however, 
show the fibrous union of the humerus required for the next 
higher 40 percent rating under Diagnostic Code 5202, and the 
evidence does not show, nor does the Veteran contend, there 
is unfavorable ankylosis of the scapulohumeral articulation, 
which would be required for a 40 percent rating under 
Diagnostic Code 5200.  














	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for neurological disability of the right 
lower extremity is granted.  

The appeal as to entitlement to a rating in excess of 
10 percent for cervical spine disability prior to 
July 5, 2005, and entitlement to a rating in excess of 
30 percent thereafter is dismissed.  

Entitlement to a rating in excess of 10 percent for left 
shoulder disability prior to February 3, 2004, is denied.  

Entitlement to a 20 percent rating for left shoulder 
disability is granted from February 3, 2004, to May 4, 2004, 
subject to the law and regulations pertaining to the payment 
of monetary benefits.  

Entitlement to a rating in excess 10 percent for left 
shoulder disability from July 1, 2004, to January 5, 2006, is 
denied.  

Entitlement to a rating in excess of 20 percent for left 
shoulder disability from January 6, 2006, to July 15, 2007, 
is denied.  

Entitlement to a 30 percent rating for left shoulder 
disability is granted from July 16, 2007, subject to the law 
and regulations pertaining to the payment of monetary 
benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


